Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of January 1, 2008 (the “Effective Date”), by
and between World Fuel Services, Inc., a Texas corporation (the “Company”) and
Michael S. Clementi (the “Executive”).

W I T N E S S E T H:

WHEREAS, Executive is currently employed by the Company on an at will basis;

WHEREAS, Executive and the Company now desire to enter into an Employment
Agreement pursuant to the terms and conditions set forth herein that will become
effective on the Effective Date;

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements herein contained, and for other valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree to the following:

1. Employment. The Company hereby employs Executive for a term (“Employment
Term”) commencing on the Effective Date and ending on the earlier of
December 31, 2010 or the date on which Executive’s employment is terminated
pursuant to Section 3 of this Agreement, to serve as President of the Aviation
Segment of the Company, and to perform such services and duties as are
consistent with such position. Executive hereby accepts such employment. During
the term of his employment hereunder, Executive shall devote his full attention,
knowledge and skills faithfully, diligently and to the best of his ability to
perform his duties hereunder, and Executive shall not engage in any venture or
activity which materially interferes with Executive’s performance of his duties
hereunder. The Executive shall also comply with the World Fuel Services
Corporation (“WFSC”) Code of Corporate Conduct and Ethics, the WFSC’s Securities
Trading Policy and any other related corporate and personnel policies generally
applicable to executives or employees of WFSC and its subsidiaries and
affiliates (the “Corporate Policies”), copies of which have been provided to
Executive, as such Corporate Policies may be amended from time to time (and
Executive agrees that such amendments shall become binding when promulgated,
without further consideration). Executive undertakes and agrees to comply fully
with the Corporate Policies which are hereby incorporated by reference.

1.1 Renewal Notice. The Employment Term shall automatically extend for
successive one (1) year terms unless either the Company or Executive provides
the other with written notice (the “No Renewal Notice”) at least sixty (60) days
prior to the date on which the Employment Term otherwise would expire, that he
or it does not intend to renew or extend Executive’s employment at the end of
the Employment Term.

2. Compensation and Benefits. During the Employment Term, the Company shall pay
Executive the compensation and other amounts set forth below.



--------------------------------------------------------------------------------

2.1 Salary. The Company shall pay Executive an annual salary (“Salary”) of
$500,000 per year, payable in installments according to the Company’s regular
payroll practices and subject to such deductions as may be required by law.

2.2 Compensation/Benefit Programs. Executive shall be entitled to participate in
all medical, dental, hospitalization, accidental death and dismemberment,
disability, travel and life insurance plans, and any and all other plans as are
presently and hereinafter generally offered by the Company to its senior
executive personnel, including savings, pension, profit-sharing and deferred
compensation plans, subject to the general eligibility and participation
provisions set forth in such plans.

2.3 [Intentionally deleted]

2.4 Bonuses.

(a) Subject to the terms of the World Fuel Services Corporation (“WFSC”) 2003
Executive Incentive Plan (the “2003 Plan”) or such other bonus plan as WFSC
shall from time to time maintain for senior executives of WFSC and its
subsidiaries (the “Bonus Plan”), Executive shall be eligible to receive a cash
bonus (the “Bonus”) for each calendar year ending within the Employment Term
(each a “Bonus Period”) in accordance with the attached Exhibit A. Executive
acknowledges that he is familiar with the terms of the Bonus Plan and agrees
that the terms of the Bonus Plan, as amended from time to time, are incorporated
herein by this reference. The Board of Directors of WFSC shall amend the 2003
Plan, to increase the limits on awards payable thereunder, or shall adopt a new
plan with limits sufficient, in order that the entire amount of any Bonus
payable to the Executive in accordance with the attached Exhibit A would qualify
as performance based compensation that is exempt from the $1,000,000 deduction
limitation imposed by Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), and shall submit the material terms of the amended or new
plan, to WFSC’s shareholders for approval at WFSC’s 2008 annual shareholder’s
meeting. Payment of any Bonus in excess of the limits currently in effect under
the 2003 Plan shall be conditioned upon obtaining the foregoing shareholder
approval. If WFSC’s shareholders do not approve the material terms of the
amended or new plan then the payment of any portion of the Bonus causing
Executive’s compensation to exceed the limitation under Section 162(m)(i) of the
Code during any fiscal year of the Company (the “Excess Amount”) will be
deferred until the earliest fiscal year of the Company in which the Excess
Amount (or the portion thereof that is paid) could be deducted taking into
account any limitations under Section 162(m)(i) of the Code. Any Excess Amount
shall earn interest at the prime rate as published in the Wall Street Journal
(the “Prime Rate”) until such amount is paid to the Executive. The Company shall
hold any Excess Amount, including any interest earned thereon, in trust for
Executive until such amount is paid to Executive in accordance with the terms
hereof; provided, that all amounts held in trust for Executive shall be subject
to the claims of the creditors of the Company.

(b) Within 30 days of the execution of this Agreement, the Company shall pay to
Executive a sign-on bonus in the amount of $250,000.

 

2



--------------------------------------------------------------------------------

2.5 Long-Term Incentive Awards.

(a) Subject to the terms of the WFSC 2006 Omnibus Plan or such other equity plan
as WFSC shall maintain from time to time for senior executives of WFSC and its
subsidiaries (the “Equity Plan”), Executive shall be eligible to receive a
restricted stock award (a “Restricted Stock Unit Award”) for each Bonus Period
in accordance with the attached Exhibit A. Except as otherwise provided in
Sections 3.2 and 3.3 hereof, fifty percent (50%) of each Restricted Stock Unit
Award shall vest on each of the third and fourth anniversaries of the date of
grant; provided that Executive is continuously employed by the Company or its
subsidiaries or affiliates from the date of grant through the applicable vesting
date. Each Restricted Stock Unit Award shall also be subject to the terms and
conditions set forth in the Restricted Stock Unit Agreement attached hereto as
Exhibit B (the “Restricted Stock Unit Award Agreements”). Executive acknowledges
that he is familiar with the terms of the Equity Plan, and agrees that the terms
of the Equity Plan, as amended from time to time, are incorporated herein by
this reference.

(b) Upon execution of this Agreement, the Executive shall have the right to
receive a grant of 50,000 stock settled stock appreciation rights (the “SSAR
Award”) pursuant to the Equity Plan and subject to the terms and conditions set
forth in the Stock Settled Stock Appreciation Rights Agreement attached hereto
as Exhibit C (the “SSAR Award Agreement”). Provided that this Agreement is
executed by the parties on or before March 14, 2008, the grant date of the SSAR
Award shall be March 15, 2008. In the event this Agreement is executed by the
parties after March 14, 2008, the grant date of the SSAR Award shall be
determined by the Compensation Committee of the Board of Directors of WFSC in
its discretion. Except as otherwise provided in Sections 3.2 and 3.3 hereof,
fifty percent (50%) of the SSAR Award shall vest on each of the third and fifth
anniversaries of the date of grant, provided that Executive is continuously
employed by the Company or its subsidiaries or affiliates from the date of grant
through the applicable vesting date.

2.6 Reimbursement of Expenses. Upon the submission of proper substantiation by
Executive, and subject to such rules and guidelines as the Company may from time
to time adopt with respect to the reimbursement of expenses of executive
personnel, the Company shall reimburse Executive for all reasonable expenses
actually paid or incurred by Executive during the Employment Term in the course
of and pursuant to the business of the Company. Executive shall account to the
Company in writing for all expenses for which reimbursement is sought and shall
supply to the Company copies of all relevant invoices, receipts or other
evidence reasonably requested by the Company.

2.7 Paid Time Off. Executive shall be entitled to twenty-five (25) days of paid
time off (“PTO”) each calendar year during the Employment Term, to be taken at
such times as Executive and the Company shall mutually determine and provided
that no PTO shall significantly interfere with the duties required to be
rendered by Executive hereunder. Any PTO not taken by Executive during any
calendar year may not be carried forward into any succeeding calendar year.

 

3



--------------------------------------------------------------------------------

3. Termination.

3.1 Reasons for Termination. The Employment Term, and Executive’s employment
pursuant to this Agreement, shall be terminated by the first to occur of the
following events:

(a) The death of Executive;

(b) The Disability of Executive. Disability as used herein shall mean the
inability of Executive, due to illness, accident or any other physical or mental
incapacity, to perform, with or without reasonable accommodation, the essential
functions of his employment duties for the Company for a period of ninety
(90) consecutive days or an aggregate of one hundred eighty (180) days within
any period of twelve (12) consecutive months during the Employment Term. The
determination as to whether Executive has suffered a Disability shall be made by
the Company, in consultation with one or more physicians selected by the
Company, and the Company’s determination as to Disability shall be binding on
Executive. The Executive agrees to submit to any examinations by one or more
physicians selected by the Company as the Company reasonably may determine to be
necessary or appropriate in order for it to determine whether a Disability
exists; or

(c) The resignation by Executive with or without Good Reason (as defined in
Section 3.3(c) hereof) upon not less than thirty (30) days prior written notice;
or

(d) The discharge of Executive by the Company with or without Cause. Cause as
used herein shall mean any of the following by Executive:

(i) the willful, material failure by the Executive to perform his duties to the
Company, that are consistent with Executive’s position, or to comply with his
obligations under this Agreement, or his willful, material failure to carry out
the reasonable and lawful directions of the Company’s Board of Directors
provided, in any such case, that Executive has received a written demand for
cure by the Company’s Board of Directors, which Executive fails to cure
promptly;

(ii) Executive’s gross negligence or willful misconduct which is injurious to
the Company, monetarily or otherwise, including but not limited to fraud,
misappropriation or embezzlement by the Executive;

(iii) use of alcohol, drugs or other similar substances during work hours, other
than at a Company sanctioned event, or at any time in a manner that adversely
affects Executive’s work performance;

(iv) the Executive’s being charged with a criminal offense that is any felony or
is a misdemeanor involving moral turpitude; or

(v) a material breach by the Executive of this Agreement (including without
limitation any material breach of any Corporate Policy) which by its nature
cannot be cured under subsection (i).

 

4



--------------------------------------------------------------------------------

3.2 Effects of Termination.

(a) Death or Disability. Upon termination pursuant to Section 3.1(a) or 3.1(b)
hereof, Executive shall be entitled to receive: (i) all compensation and
benefits provided in Sections 2.1, 2.2, 2.6 and 2.7 that have accrued on or
before the date of termination, and any Bonus under Section 2.4 for any Bonus
Period ending on or before the date (sometimes hereinafter referred to as the
“Termination Date”) on which Executive’s employment is terminated (such amounts
collectively referred to as the “Accrued Obligations”), payable as and when they
otherwise would have been payable, (ii) a prorated Bonus for the calendar year
in which his employment is terminated, but only if he would have earned a Bonus
had he remained employed by the Company for that entire calendar year.
Prorations of Bonus under this Agreement shall be made by multiplying the full
year Bonus earned pursuant to the Bonus Plan by a fraction, the numerator of
which is the number of days Executive was employed in the calendar year in
question, and the denominator of which is 365. Any prorated Bonus paid pursuant
to this Section 3.2 shall be paid on the same date that bonuses are paid under
the Bonus Plan. In addition, Executive shall be entitled to any rights afforded
Executive on account of such termination under any Restricted Stock Unit Award
Agreements, the SSAR Agreement, or any other equity award agreements granted by
the Company (collectively, the “Equity Award Agreements”).

(b) Termination by Company. Upon termination of Executive’s employment by the
Company pursuant to Section 3.1(d) of this Agreement, Executive shall be
entitled to receive the Accrued Obligations, payable or provided as and when
they otherwise would have been payable; provided that if such termination is
with Cause, Executive shall not be entitled to receive any Bonus payable
pursuant to Section 2.4 hereof. In addition, in the event Executive’s employment
is terminated by the Company pursuant to Section 3.1(d) of this Agreement
without Cause, then subject to the terms and conditions set forth in
Section 3.2(e) hereof, the Company shall: (i) continue to pay to Executive the
Base Salary (at the rate in effect immediately prior to the Termination Date)
for the 24 month period immediately following the Termination Date in accordance
with the Company’s standard payroll practices; (ii) continue to provide
Executive and his covered dependents coverage under the Company’s health
insurance plans, as in effect after the date of termination, at the same
coverage provided to employees of the Company until the earlier of (1) the end
of the period during which Executive shall be eligible for coverage under the
Company health plans pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended from time to time (“COBRA”), and (2) the date Executive
becomes eligible for health insurance benefits on account of employment or
services provided to any other person or entity; provided, however, that as a
condition of such benefits, the Company may require Executive to elect to
continue his health insurance pursuant to COBRA, and (iii) pay to Executive,
within 5 business days following the last day of the Restricted Period (as
defined in Section 4.1 hereof), a lump sum payment of $1,500,000. In addition,
upon termination of Executive’s employment by the Company pursuant to
Section 3.1(d) of this Agreement without Cause, Executive shall be entitled to
any rights afforded Executive on account of such termination under any Equity
Award Agreements.

(c) Termination by Executive. Subject to Section 3.3 hereof, in the event that
Executive terminates his employment pursuant to Section 3.1(c) of this
Agreement, at

 

5



--------------------------------------------------------------------------------

any time, and for any reason or no reason, Executive only shall be entitled to
receive the Accrued Obligations (excluding any Bonus payable pursuant to
Section 2.4 hereof), payable as and when they otherwise would be payable. In
addition, Executive shall be entitled to any rights afforded Executive on
account of such termination under any Equity Award Agreements.

(d) Expiration of Employment Term.

(i) In the event that the Employment Term expires for any reason other than the
Company providing to Executive its No Renewal Notice and Executive’s employment
with the Company terminates on such expiration date, Executive only shall be
entitled to receive the Accrued Obligations, payable as and when they otherwise
would have been payable.

(ii) In the event that the Employment Term expires by reason of the Company
providing to Executive its No Renewal Notice and Executive’s employment with the
Company terminates on such expiration date, then Executive shall be entitled to
receive the Accrued Obligations, and, subject to the terms and conditions set
forth in Section 3.2(e) hereof, the Company shall: (1) continue to pay to
Executive the Base Salary (at the rate in effect immediately prior to the
Termination Date) for the 12 month period immediately following the Termination
Date, in accordance with the Company’s standard payroll practices; (2) continue
to provide Executive and his covered dependants coverage under the Company’s
health insurance plans, as in effect after the date of termination, at the same
coverage provided to employees of the Company until the earlier of (A) the end
of the period during which Executive shall be eligible for coverage pursuant to
COBRA under the Company health plans, and (B) the date Executive becomes
eligible for health insurance benefits on account of employment for services
provided to any other person or entity; provided, however, that as a condition
of such benefits, the Company may require Executive to elect to continue his
health insurance pursuant to COBRA, and (3) pay to Executive, within 5 business
days following the last day of the Restricted Period (as defined in Section 4.1
hereof), a lump sum payment of $750,000.

(iii) In addition to the amounts payable under clause (i) or (ii) hereof, as
applicable, in the event that the Employment Term expires for any reason,
Executive shall be entitled to any rights on account of such termination under
any Equity Award Agreements.

(e) The amounts payable or to be provided by the Company (other than the Accrued
Obligations), pursuant to Section 3.1(b) or (d) or Section 3.3 hereof, shall not
be payable, provided, or vest, as applicable, if: (i) Executive fails to comply
in any material respect with any provision of Sections 4 or 6 of this Agreement,
other than an insubstantial and an inadvertent failure not occurring in bad
faith and which is remedied by Executive within five (5) days after receipt of
notice thereof given by the Company; or (ii) if requested by the Company to do
so, Executive fails to provide up to ten hours per calendar month of consulting
services (including any travel time) to the Company as reasonably requested by
the Company, at such times and places as shall be mutually agreeable to the
Company and Executive, and subject to the Company reimbursing Executive for his
reasonable expenses in providing such consulting services.

 

6



--------------------------------------------------------------------------------

3.3 Change of Control Provision.

(a) Notwithstanding anything to the contrary set forth in this Agreement, if at
any time within the two (2) year period immediately following a Change of
Control (as defined below) Executive’s employment is terminated by the Company
without Cause or Executive resigns for Good Reason, then instead of any amounts
otherwise payable to Executive under any other provisions of this Section 3, the
Company shall: (i) pay or provide to Executive the Accrued Obligations, as and
when they otherwise would have been payable; (ii) pay to Executive an amount
equal to the sum of (1) two times the annual Base Salary that Executive was
entitled to receive at the rate immediately prior to the Termination Date plus
(2) the greater of (x) the annual Base Salary that Executive was entitled to
receive at the rate immediately prior to the Termination Date, and (y) the
average of the annual bonuses paid by the Company for the 3 most recently
completed calendar years ending on or before the Termination Date (including
years prior to the Effective Date), such amount to be payable in 24 equal
consecutive monthly installments commencing on the first monthly anniversary of
the Termination Date; and (iii) continue to provide Executive and his covered
dependents coverage under the Company’s health insurance plans, as in effect
after the Termination Date, at the same coverage provided to employees of the
Company until the earlier of (1) the end of the period during which Executive
shall be eligible for coverage under the Company health plans pursuant to COBRA
and (2) the date Executive becomes eligible for health insurance benefits on
account of employment or services provided to any other person or entity;
provided, however, that as a condition of such benefits, the Company may require
Executive to elect to continue his health insurance pursuant to COBRA. In
addition, Executive shall be entitled to any rights afforded Executive on
account of such termination under any Equity Award Agreements.

(b) As used herein, “Change of Control” shall have the meaning assigned to such
term in the Company’s By-Laws, as amended from time to time, which By-Laws are
incorporated herein by this reference.

(c) As used herein, “Good Reason” means the occurrence of any of the following
after the occurrence of a Change in Control:

(i) the assignment to Executive of any duties inconsistent in any material
respect with the Executive’s position (including status, title and reporting
requirements), authority, duties or responsibilities, or any other action by the
Company that results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an action not taken in
bad faith and which is remedied by the Company promptly after notice thereof
given by Executive;

(ii) any reduction in, or failure to pay, the Executive’s base salary, other
than a reduction or failure that is remedied by the Company within 15 days after
notice thereof given by Executive;

(iii) within the two (2) year period following a Change in Control, any failure
by the Company to provide Executive with bonus and equity opportunities, or
employee benefits and perquisites in the aggregate, that are not less than those
provided to Executive in the calendar year immediately preceding the Change in
Control, other than a failure not occurring in bad faith and that is remedied by
the Company within 15 days after receipt of notice thereof given by Executive;
or

 

7



--------------------------------------------------------------------------------

(iv) the Company’s requiring Executive to be based at any office or location
outside of Miami-Dade or Broward County, Florida, except for travel reasonably
required in the performance of Executive’s responsibilities, consistent with
Executive’s position

Good Reason shall not be deemed to exist unless the Executive’s termination of
employment for Good Reason occurs within six (6) months following the initial
existence of one of the foregoing conditions, the Executive provides the Company
with written notice of the existence of such condition within ninety (90) days
after the initial existence of the condition, and the Company fails to remedy
the condition within thirty (30) days after its receipt of such notice.

(d) (i) Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Company to or for
the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the tax on excess parachute payments imposed on
the Executive under Section 4999 of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of Executive pursuant
to this Agreement shall be reduced but only if and to the extent that the
after-tax present value of the Payments as so reduced would exceed the after-tax
present value of the Payments received by Executive before such reduction. For
purposes of this Section 3.3(d), present value shall be determined in accordance
with Section 280G(d)(4) of the Code.

(ii) All determinations required to be made under this Section 3.3(d) shall be
made by the Company’s independent auditor (the “Auditor”), which shall provide
detailed supporting calculations both to the Company and Executive within twenty
(20) business days of the date of termination or such earlier time as is
requested by the Company. Any such determination by the Auditor shall be binding
upon the Company and Executive. Executive shall determine which and how much of
the Payments shall be eliminated or reduced consistent with the requirements of
this Section 3.3(d), provided that, if Executive does not make such
determination within ten (10) business days of the receipt of the calculations
made by the Auditor, the Company shall elect which and how much of the Payments
shall be eliminated or reduced consistent with the requirements of this
Section 3.3(d) and shall notify Executive promptly of such election. Within five
(5) business days thereafter, the Company shall pay to or distribute to or for
the benefit of Executive such amounts as are then due to Executive under this
Agreement, after any reductions required under this Section 3.3(d). All fees and
expenses of the Auditors incurred in connection with the determinations
contemplated by this Section 3.3(d) shall be borne by the Company.

3.4 Release. Payment or provision of the amounts or benefits, and vesting of
Restricted Stock Units and the SSAR Award, pursuant to Sections 3.2 and 3.3
(other than the Accrued Obligations) shall in each case be contingent upon
Executive’s execution of a general

 

8



--------------------------------------------------------------------------------

release of any and all claims Executive may or could have against the Company,
and its subsidiaries and affiliates, and any of their respective officers,
directors, employees, agents and representatives) in the form attached as
Exhibit D hereto (subject to such modifications as the Company reasonably may
request).

3.5 Right to Offset. Any amounts payable to Executive under this Section 3 other
than Accrued Obligations shall be reduced by the amount of the Executive’s
earnings from other employment, of which Executive agrees to promptly inform the
Company in writing. The Company reserves the right to offset the amounts and
benefits payable under this Section 3, by any advance, reimbursement or other
monies owed by Executive to the Company or any of its subsidiaries or
affiliates.

4. Covenants Against Unfair Competition; Disclosure of Confidential Information.

4.1 Non-Competition, Non-Solicitation and Other Restrictions. Executive agrees
that his employment involves access to and use of the Company’s trade secrets
and confidential information, which are the valuable and exclusive property of
the Company and its subsidiaries and affiliates. In addition to the provisions
of Section 4.2 of this Agreement, and to further protect the Company’s trade
secrets and confidential information, Executive agrees that during the
Restricted Period, he will not, for his own account or jointly with another,
directly or indirectly, for or on behalf of any individual, partnership,
corporation, or other legal entity, as principal, agent or otherwise:

(a) own any interest in, control, manage, operate, be employed by, consult with,
finance, or otherwise participate in, a business (other than that of the
Company) involved within the Trade Area (as hereinafter defined) in the
marketing, sale, financing, distribution or brokerage of the following products
or services: (1) aviation fuel, diesel fuel, gasoline, marine fuel or lubricants
and related products and services, (2) oil, fuel or petroleum related
derivatives, swap or similar products for purposes of managing price risk,
(3) flight support services, including without limitation flight planning and
permitting, weather forecasting, customs and immigration clearance,
transportation and accommodation arrangements and in-flight voice and data
communications, (4) ground handling services, including without limitation
marshalling, parking, aircraft cleaning, catering and security, (5) charge card,
credit card, debit or processing card services, or other credit, deferred
payment arrangements, processing or services, in connection with the purchase
and sale of any of the foregoing products or services, or (6) any other service
or activity which is competitive with the products or services offered by the
Company or its subsidiaries or affiliates during the eighteen (18) month period
preceding the termination of Executive’s employment (the “Prior Period”) (the
activities described in sub-sections (1) through (6) of this Section 4.1 are
hereinafter referred to collectively as the “Businesses”);

(b) solicit (directly or indirectly) the patronage of any Restricted Customer or
Prospective Customer for purposes of providing products or services competitive
with the products or services offered by the Company or its subsidiaries or
affiliates during the Prior Period;

 

9



--------------------------------------------------------------------------------

(c) interfere, or seek to interfere, with the continuance of supplies to the
Company or its subsidiaries or affiliates (or the terms relating to such
supplies) from any suppliers who supplied goods or services to the Company or
its subsidiaries or affiliates during the Prior Period; or

(d) solicit or induce, or in any manner attempt to solicit or induce, any person
employed by the Company or its subsidiaries or affiliates to leave such
employment, whether or not such employment is pursuant to a written contract or
at will, or hire any person who has been employed by the Company or its
subsidiaries or affiliates at any time during the eighteen (18) month period
preceding such hiring.

For purposes of this Agreement, the “Restricted Period” shall mean the
Employment Term and a period of (i) two (2) years following the termination of
Executive’s employment for any reason other than the expiration of the
Employment Term by reason of the Company providing to Executive its No Renewal
Notice, or (ii) one (1) year following the termination of Executive’s employment
as a result of the expiration of the Employment Term by reason of the Company
providing to Executive its No Renewal Notice.

4.2 As used herein, the term “Trade Area”, “Restricted Customer” and
“Prospective Customer” shall have the following meanings: (i) the term “Trade
Area” shall mean the United States of America, and any other foreign countries
or regions, which are regularly serviced by the Company or its subsidiaries or
affiliates during the Prior Period, (ii) the term “Restricted Customer” shall
mean any individual, partnership, corporation, or other legal entity to whom the
Company or its subsidiaries or affiliates sold products or provided services at
any time during the Prior Period, and (iii) the term “Prospective Customer”
shall mean any individual, partnership, corporation, or other legal entity from
whom the Company or its subsidiaries or affiliates solicited business at any
time during the Prior Period.

4.3 Non-Disclosure of Confidential Information. Executive agrees that during the
Employment Term and thereafter he will not, directly or indirectly, use or
disclose any trade secrets or confidential information of the Company or its
subsidiaries or affiliates. Trade secrets and confidential information shall
include, but not be limited to: (1) lists of names, addresses and other contact
information of customers and suppliers of the Company and its subsidiaries and
affiliates, (2) pricing, profit margins, volumes and other terms applicable to
transactions between existing and prospective customers and suppliers, (3) sales
plans and strategies, compensation plans, compensation information, employee
performance evaluations, business plans and strategies, (4) proprietary
technology, software and computer systems, (5) market research and data bases,
sources of leads and methods of obtaining new business, and methods of
purchasing, marketing, selling, performing and pricing products and services
employed by the Company or its subsidiaries or affiliates, (6) internal reports,
analysis, presentations and document templates and (7) the trade secret and
confidential information of third parties to which the Company has any
obligation of confidentiality.

4.4 Acknowledgments. Executive acknowledges and agrees that the Businesses are,
by their very nature, international and global businesses that can be conducted
through electronic means from virtually any location in the world, and that the
Executive receives and has access to confidential and proprietary information
relating to the Company’s

 

10



--------------------------------------------------------------------------------

business in which the Executive is not directly involved. Accordingly, Executive
agrees that the business scope and Trade Area are both reasonable and
appropriate. Executive agrees that imposing a narrower business scope or
geographic limit would seriously undermine the efficacy of this Section 4 and
the protections that it is intended to provide. Executive recognizes the
importance of the covenants contained in this Section 4 and acknowledges that,
based on his past experience and training as an Executive of the Company, unique
skills and knowledge of the Company’s trade secrets and confidential
information, and the projected expansion of the Company’s business, which
Executive acknowledges extends throughout the United States and internationally,
the restrictions imposed herein are: (i) reasonable as to scope, time and area;
(ii) necessary for the protection of the Company’s legitimate business
interests, including without limitation, the Company’s trade secrets and
confidential information, goodwill, and its relationship with customers and
suppliers; and (iii) not unduly restrictive of any of Executive’s rights as an
individual. Executive acknowledges and agrees that the covenants contained in
this Section 4 are essential elements of this Agreement and that but for these
covenants, the Company would not have entered into this Agreement. Such
covenants shall be construed as agreements independent of any other provision of
this Agreement. The existence of any claim or cause of action against the
Company by Executive, whether predicated on the breach of this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the covenants contained in this Section 4.

4.5 Injunctive and Other Relief. If Executive commits a breach or threatens to
commit a breach of any of the provisions of this Section 4 the Company and its
subsidiaries and affiliates each shall have the right and remedy, in addition to
any others that may be available, at law or in equity, to have the provisions of
this Section 4 specifically enforced by any court having equity jurisdiction,
through injunctive or other relief (without any bond or security being required
to be posted), it being acknowledged that any such breach or threatened breach
will cause irreparable injury to the Company and its subsidiaries and
affiliates, the amount of which will be difficult to determine, and that money
damages will not provide an adequate remedy to the Company, or its subsidiaries
and affiliates.

4.6 Severability; Tolling. If any covenant contained in this Section 4, or any
part thereof, is hereafter construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenants, which shall be given full
effect, without regard to the invalid portions, and any court having
jurisdiction shall have the power to reduce the duration, scope and/or area of
such covenant and, in its reduced form, said covenant shall then be enforceable.
If Executive breaches the covenants set forth in this Section 4, the running of
the Restricted Period (but not Executive’s obligation) shall be tolled for so
long as such breach continues.

4.7 Non-Disparagement; Detrimental Actions. Executive agrees that following the
termination of his employment with the Company he shall not (i) make any
disparaging or negative comment to any other person or entity regarding the
Company or its subsidiaries or affiliates, or their respective directors,
officers or employees, his work conditions or the circumstances surrounding his
separation from the Company, or encourage any other person or entity to make
such disparaging or negative comment, (ii) contact any employee of the Company
or its subsidiaries or affiliates through a company provided telephone, data
device or electronic mail or messaging account or otherwise meet or communicate
with such employees during business hours, or (iii) take any action, either
directly, or encourage any other person or entity to take any action, that might
reasonably be considered to be detrimental to the interests of the Company or
its subsidiaries or affiliates, or their respective officers, directors or
employees.

 

11



--------------------------------------------------------------------------------

4.8 Cooperation. Following the Employment Term, Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any manner
relating to his position with the Company, or his expertise or experience as the
Company may reasonably request, including his attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceedings relating to matters in which he was involved or
potentially had knowledge by virtue of his employment with the Company. To the
extent permitted by law, the Company agrees that (i) it shall promptly reimburse
Executive for his reasonable and documented expenses in connection with his
rendering assistance and/or cooperation under this provision upon his
presentation of documentation for such expenses and (ii) Executive shall be
reasonably compensated for any continued material services as required under
this provision.

4.9 Survival. The provisions of this Section 4 shall survive the expiration and
termination of this Agreement, and the termination of Executive’s employment
hereunder for any reason. If after termination of this Agreement, or the
Employment Term (or any renewal thereof), the Executive continues to provide
services to the Company or any of its subsidiaries or affiliates as an at-will
employee, consultant or in any other capacity, whether on a full or part-time
basis, other than pursuant to Section 3.2(e) hereof, then notwithstanding
anything to the contrary set forth herein, the Restricted Period shall not
commence to run until the last day Executive provides services to the Company or
the subsidiary or affiliate even though this Agreement or the Employment Term
may have terminated at an earlier date.

5. Related Party Transactions. So long as Executive is employed by the Company,
he shall not, without the prior written consent of the Company, cause or permit
the Company or any of its subsidiaries or affiliates to enter into or effect any
agreement or transaction, or provide or receive any service, between the Company
or any subsidiary or affiliate on the one hand, and Executive or a Related Party
(as defined below), on the other hand, except for the employment relationship
contemplated hereby. In any event, any such agreements, transactions or services
shall be at prices and terms which are not less favorable to the Company or any
subsidiary or affiliate than the prices and terms available for similar
agreements, transactions or services with unrelated third parties. As used
herein, “Related Party” means (i) Executive, (ii) any person related by blood,
adoption or marriage to Executive, (iii) any corporation or other entity in
which any of the foregoing parties has, directly or indirectly, at least a five
percent (5%) beneficial interest in the capital stock or other type of equity
interest in such corporation, or (iv) any partnership, limited liability company
or other entity in which any such party is a general partner, manager, or owner
or limited partner having at least a five percent (5%) beneficial interest
therein.

6. Company Property.

6.1 Ownership of Products and Services. The Company shall be the sole owner of
all products and proceeds of Executive’s services hereunder, including, but not
limited to, all materials, ideas, concepts, formats, suggestions, developments,
arrangements, packages,

 

12



--------------------------------------------------------------------------------

programs and other intellectual properties that Executive may acquire, obtain,
develop or create in connection with and during the term of Executive’s
employment hereunder, free and clear of any claims by Executive (or anyone
claiming under Executive) of any kind or character whatsoever (other than
Executive’s right to receive compensation hereunder). Executive shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title and interest in or to any such properties. Upon the termination of
Executive’s employment for any reason whatsoever, all documents, records,
notebooks, equipment, price lists, specifications, programs, customer and
prospective customer lists and other materials which refer or relate to any
aspect of the Business which are in the possession of Executive (including all
copies thereof), shall be promptly returned to the Company. Executive
acknowledges and agrees that any cellular phone numbers relating to a cellular
phone or data device provided to Executive by the Company (or the charges for
which are paid by the Company) shall be the exclusive property of the Company
and that Executive shall not during the Employment Term or thereafter transfer
such phone numbers to any cellular phone or data device not owned by the
Company.

6.2 Ownership of Inventions. Executive agrees that all processes, technologies
and inventions (“Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by him during his employment by the Company shall belong to the Company or
any of its subsidiaries or affiliates, provided that such Inventions grew out of
Executive’s work with the Company, are related in any manner to the Business or
are conceived or made on the time of the Company or any of its subsidiaries or
affiliates or with the use of the facilities or materials of the Company or any
of its subsidiaries or affiliates. Executive shall (i) promptly disclose such
Inventions to the Company; (ii) assign to the Company, without additional
compensation, all patent and other rights to such Inventions for the United
States and foreign countries; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of his inventorship.

7. Miscellaneous.

7.1 Modification and Waiver. Any term or condition of this Agreement may be
waived at any time by the party hereto that is entitled to the benefit thereof;
provided, however, that any such waiver shall be in writing and signed by the
waiving party, and no such waiver of any breach or default hereunder is to be
implied from the omission of the other party to take any action on account
thereof. A waiver on one occasion shall not be deemed to be a waiver of the same
or of any other breach on a future occasion. This Agreement may be modified or
amended only by a writing signed by both parties hereto.

7.2 Governing Law; Jurisdiction and Venue. The validity and effect of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Florida, without regard to any conflict-of-law rule or
principle that would give effect to the laws of another jurisdiction. Any
dispute, controversy, or question of interpretation arising under, out of, in
connection with, or in relation to this Agreement or any amendments hereof, or
any breach or default hereunder, shall be submitted to, and determined and
settled by, litigation in the state or federal courts in Miami-Dade

 

13



--------------------------------------------------------------------------------

County, Florida. Each of the parties hereby irrevocably submits to the
jurisdiction of any state or federal court sitting in Miami-Dade County,
Florida. Each party hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
any litigation in Miami-Dade County, Florida.

7.3 Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such taxes as shall be required to be withheld pursuant to any
applicable law or regulation.

7.4 Section Captions. Section and other captions contained in this Agreement are
for reference purposes only and are in no way intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
hereof.

7.5 Severability. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.

7.6 Integrated Agreement. This Agreement constitutes the entire understanding
and agreement among the parties hereto with respect to the subject matter
hereof, and supersedes any other employment agreements executed before the date
hereof. There are no agreements, understandings, restrictions, representations,
or warranties among the parties other than those set forth herein or herein
provided for.

7.7 Interpretation. No provision of this Agreement is to be interpreted for or
against any party because that party or that party’s legal representative
drafted such provision. For purposes of this Agreement: “herein,” “hereby,”
“hereunder,” “hereof,” “herewith,” “hereafter,” and “hereinafter” refer to this
Agreement in its entirety, and not to any particular section or subsection.
References to “including” means including without limiting the generality of any
description preceding such term. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument.

7.8 Notices. All notices, requests, demands, or other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given upon receipt if delivered in person or by facsimile transmission (with
confirmation transmission), or upon the expiration of two (2) days after the
date sent, if sent by Federal Express (or similar overnight courier service) to
the parties at the following addresses:

 

14



--------------------------------------------------------------------------------

If to Executive:   

Michael S. Clementi

[intentionally omitted]

If to the Company:   

World Fuel Services Corporation

9800 NW 41st Street, Suite 400

Miami, FL 33178

Attn: Michael J. Kasbar, President

Fax Number: (305) 392-5620

Notices may also be given in any other manner permitted by law, effective upon
actual receipt. Any party may change the address to which notices, requests,
demands or other communications to such party shall be delivered or mailed by
giving notice thereof to the other parties hereto in the manner provided herein.
Any notice may be given on behalf of a party by its counsel.

7.9 Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive. This
Agreement is assignable by the Company and shall inure to the benefit of and be
binding upon the Company and its successors and assigns.

7.10 NO JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT AND ANY DOCUMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.

7.11 No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement.

7.12 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument and agreement.

8. Compliance with Section 409A.

8.1 General. It is the intention of both the Company and Executive that the
benefits and rights to which Executive could be entitled pursuant to this
Agreement comply with Section 409A of the Code and the Treasury Regulations and
other guidance promulgated or issued thereunder (“Section 409A”), to the extent
that the requirements of Section 409A are

 

15



--------------------------------------------------------------------------------

applicable thereto, and the provisions of this Agreement shall be construed in a
manner consistent with that intention. If Executive or the Company believes, at
any time, that any such benefit or right that is subject to Section 409A does
not so comply, it shall promptly advise the other and shall negotiate reasonably
and in good faith to amend the terms of such benefits and rights such that they
comply with Section 409A (with the most limited possible economic effect on
Executive and on the Company).

8.2 Distributions on Account of Separation from Service. If and to the extent
required to comply with Section 409A, no payment or benefit required to be paid
under this Agreement on account of termination of Executive’s employment shall
be made unless and until Executive incurs a “separation from service” within the
meaning of Section 409A.

8.3 6 Month Delay for Specified Employees.

(a) If Executive is a “specified employee”, then no payment or benefit that is
payable on account of Executive’s “separation from service”, as that term is
defined for purposes of Section 409A, shall be made before the date that is six
months after Executive’s “separation from service” (or, if earlier, the date of
Executive’s death) if and to the extent that such payment or benefit constitutes
deferred compensation (or may be nonqualified deferred compensation) under
Section 409A and such deferral is required to comply with the requirements of
Section 409A. Any payment or benefit delayed by reason of the prior sentence
shall be paid out or provided in a single lump sum at the end of such required
delay period in order to catch up to the original payment schedule.

(b) For purposes of this provision, Executive shall be considered to be a
“specified employee” if, at the time of his or her separation from service,
Executive is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company (or any person or entity with whom the Company would be
considered a single employer under Section 414(b) or Section 414(c) of the Code)
any stock in which is publicly traded on an established securities market or
otherwise.

8.4 No Acceleration of Payments. Neither the Company nor Executive, individually
or in combination, may accelerate any payment or benefit that is subject to
Section 409A, except in compliance with Section 409A and the provisions of this
Agreement, and no amount that is subject to Section 409A shall be paid prior to
the earliest date on which it may be paid without violating Section 409A.

8.5 Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

8.6 Taxable Reimbursements and In-Kind Benefits.

(a) Any reimbursements by the Company to Executive of any eligible expenses
under this Agreement that are not excludable from Executive’s income for Federal
income tax purposes (the “Taxable Reimbursements”) shall be made by no later
than the last day of the taxable year of Executive following the year in which
the expense was incurred.

 

16



--------------------------------------------------------------------------------

(b) The amount of any Taxable Reimbursements, and the value of any in-kind
benefits to be provided to Executive, during any taxable year of Executive shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of Executive.

(c) The right to any Taxable Reimbursement, or in-kind benefits, shall not be
subject to liquidation or exchange for another benefit.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

WORLD FUEL SERVICES, INC.  

By its sole shareholder:

 

WORLD FUEL SERVICES CORPORATION

  By:  

/s/ R. Alexander Lake

  Name:   R. Alexander Lake   Title:   General Counsel and Corporate Secretary  
  Date: March 14, 2008 EXECUTIVE:

/s/ Michael S. Clementi

Michael S. Clementi Date: March 14, 2008

 

17



--------------------------------------------------------------------------------

Exhibit A has been

intentionally omitted.



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED STOCK UNIT GRANT AGREEMENT

1. Grant of Award. World Fuel Services Corporation, a Florida corporation (the
“Company”) has awarded to Michael S. Clementi (the “Participant”), effective as
of                     ,              (the “Grant Date”),                     
restricted stock units (the “Restricted Stock Units” or “RSUs”) corresponding to
the same number of shares (the “Shares”) of the Company’s common stock, par
value US$0.01 per share (the “Common Stock”). The Restricted Stock Units have
been granted under the Company’s [                    ], as it may be amended
from time to time (the “Plan”), which is incorporated herein for all purposes,
and pursuant to that certain Employment Agreement between the Company and the
Participant of even date herewith (the “Employment Agreement”), and the grant of
Restricted Stock Units shall be subject to the terms, provisions and
restrictions set forth in this Agreement and the Plan. As a condition to
entering into this Agreement, and as a condition to the issuance of any Shares
(or any other securities of the Company), the Participant agrees to be bound by
all of the terms and conditions set forth in this Agreement and in the Plan.

2. Definitions. Capitalized terms and phrases used in this Agreement shall have
the meaning set forth below. Capitalized terms used herein and not defined in
this Agreement, shall have the meaning set forth in the Plan.

(a) “Cause” means “Cause” as defined in Section 3.1(d) of the Employment
Agreement.

(b) “Disability” as defined in Section 3.1(b) of the Employment Agreement.

(c) “Employment Term” as defined in Section 1 of the Employment Agreement.

(d) “Good Reason” means “Good Reason” as defined in Section 3.3(c) of the
Employment Agreement.

(e) “Restricted Period” means “Restricted Period” as defined in Section 4.1 of
the Employment Agreement.

(f) “Termination Date” means the date on which the Participant is no longer an
employee of the Company or any Subsidiary.

3. Vesting and Forfeiture of Shares.

(a) Subject to the provisions of this Section 3, 50% of the Restricted Stock
Units shall become vested on the third anniversary of the Grant Date and the



--------------------------------------------------------------------------------

remaining 50% of the Restricted Stock Units shall become vested on the fourth
anniversary of the Grant Date (each date on which vesting is to occur being a
“Vesting Date”), provided that the Participant’s employment with the Company
continues through and until the applicable Vesting Date. Except as otherwise
provided in this Section 3, there shall be no proportionate or partial vesting
of the Restricted Stock Units prior to the applicable Vesting Date. Termination
of employment with the Company to accept immediate re-employment with a
Subsidiary, or vice-versa, or termination of employment with a Subsidiary to
accept immediate re-employment with a different Subsidiary, shall not be deemed
termination of employment for purposes of this Section 3.

(b) The vesting of the Restricted Stock Units shall be accelerated if and to the
extent provided in this Section 3(b):

(i) The Restricted Stock Units shall immediately vest upon the occurrence of a
Change in Control of the Company while the Participant is then employed by the
Company or any Subsidiary. Notwithstanding the foregoing, if in the event of a
Change of Control the successor company assumes or substitutes for the
Restricted Stock Units as of the date of the Change of Control, then the vesting
of the Restricted Stock Units that are assumed or substituted for shall not be
so accelerated as a result of such Change of Control. For this purpose, the
Restricted Stock Units shall be considered assumed or substituted for only if
(1) the Restricted Stock Units that are assumed or substituted for vest at the
times that the Restricted Stock Units would have vested pursuant to this
Agreement, and (2) following the Change of Control, the assumed or substituted
award confers the right to receive, for each Restricted Stock Unit, immediately
prior to the Change of Control, the consideration (whether stock, cash or other
securities or property) received in the transaction constituting a Change of
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change of Control is not solely common stock of the successor
company or its parent or subsidiary, the Compensation Committee of the Board of
Directors of the Company (the “Committee”) may, with the consent of the
successor company or its parent or subsidiary, provide that the consideration to
be received upon the vesting of any Restricted Stock Unit will be solely common
stock of the successor company or its parent or subsidiary substantially equal
in fair market value to the per share consideration received by holders of
Shares in the transaction constituting a Change of Control. The determination of
such substantial equality of value of consideration shall be made by the
Committee in its sole discretion and its determination shall be conclusive and
binding. Notwithstanding the preceding sentence, in the event of termination of
the Participant’s employment by the successor company or its affiliates without
Cause or by the Participant for Good Reason within 24 months following such
Change in Control, the portion of the assumed or substituted award that had not
vested as of the date of the Change in Control and that did not otherwise become
vested after the Change in Control shall become vested as of the last day of the
Restricted Period as defined in the Employment Agreement, provided, however,
that such vesting shall be conditioned upon Participant’s compliance with
Sections 4 and 6 of the Employment Agreement throughout the Restricted Period.

 

2



--------------------------------------------------------------------------------

(ii) In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to the Vesting Date due to the Participant’s
death, the Participant shall immediately vest in any Restricted Stock Units that
would have vested within 1 year after the Termination Date and the balance of
the Restricted Stock Units shall be immediately forfeited.

(iii) In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to a Vesting Date by the Company and its
Subsidiaries by reason of the Participant’s Disability, the Participant shall
vest on the last day of the Restricted Period in the then unvested Restricted
Stock Units that would have vested on or before the first anniversary of the
Termination Date (the “First Anniversary”) if the Participant had continued to
be employed by the Company through and including the First Anniversary;
provided, however, that such vesting shall be conditioned upon Participant’s
compliance with Sections 4 and 6 of the Employment Agreement throughout the
Restricted Period. Restricted Stock Units in excess of the Restricted Stock
Units which may vest pursuant to this Section 3(b)(iii) shall be immediately
forfeited upon the Termination Date.

(iv) In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to the Vesting Date by the Company without
Cause or the Employment Term expires and the Participant’s employment terminates
on the expiration date of the Employment Agreement, then, the Participant shall
vest on the last day of the Restricted Period in the portion, if any, of the
Restricted Stock Units that has not previously vested; provided, however, that
such vesting shall be conditioned upon Participant’s compliance with his
obligations under Sections 4 and 6 of the Employment Agreement throughout the
Restricted Period.

(v) Nothing in this Section 3 or this Agreement shall be deemed to limit or
modify the non-competition, confidentiality or non-solicitation restrictions
that the Participant is already subject to, which restrictions shall continue to
be separately enforceable in accordance with their terms.

(c) Except as otherwise provided in Section 3(b) hereof, in the event that the
Participant’s employment with the Company and its Subsidiaries is terminated
prior to the applicable Vesting Date, the Participant shall immediately forfeit
all of the Restricted Stock Units that were not vested on or before the
Termination Date.

4. Adjustment. The number of RSUs are subject to adjustment by the Committee in
the event of any increase or decrease in the number of issued Shares resulting
from a subdivision or consolidation of the Common Stock or the payment of a
stock dividend on Common Stock, or any other increase or decrease in the number
of Shares effected without receipt or payment of consideration by the Company.

 

3



--------------------------------------------------------------------------------

5. Settlement of Restricted Stock Units.

(a) Delivery of Stock. The Company shall deliver the Shares corresponding to the
vested Restricted Stock Units which are the subject of this Agreement to the
Participant within 30 days after the date on which the Restricted Stock Units
become vested.

(b) Acceleration of Delivery upon a Change of Control. In the event that a
Change of Control occurs and such Change of Control satisfies the requirements
of Section 409A(a)(2)(A)(v) of the Code, then the Company shall deliver to the
Participant the Shares corresponding to the Restricted Stock Units upon the
occurrence of or immediately after such Change in Control, unless the successor
company will assume or substitute another award for the award covered by this
Agreement in the manner described in Section 3(b) hereof in connection with such
Change of Control.

(c) Death of Participant. The Participant may designate, by written notice to
the Company’s Secretary, a beneficiary or beneficiaries to whom any vested RSUs
shall be transferred upon the death of the Participant. In the absence of such
designation, or if no designated beneficiary survives Participant, such vested
RSUs shall be transferred to the legal representative of the Participant’s
estate. No such transfer of the RSUs, or the right to the Shares corresponding
to such RSUs or any portion thereof into Common Stock, shall be effective to
bind the Company unless the Committee shall have been furnished with written
notice thereof and with a copy of the will and/or such evidence as the Committee
deems necessary to establish the validity of such transfer or right to convert,
and an agreement by the transferee, administrator, or executor (as applicable)
to comply with all the terms of this Agreement that are or would have been
applicable to the Participant and to be bound by the acknowledgements made by
the Participant in connection with this grant.

(d) Settlement Conditioned Upon Satisfaction of Tax Obligations. Notwithstanding
the foregoing, the Company’s obligation to deliver Shares pursuant to this
Section 5 shall be subject to, and conditioned upon, satisfaction of the
Participant’s obligations relating to the applicable federal, state, local and
foreign withholding or other taxes pursuant to Section 9 hereof.

6. Rights with Respect to Stock Represented by Restricted Stock Units.

(a) No Rights as Shareholder until Delivery. Except as otherwise provided in
this Section 6, the Participant shall not have any rights, benefits or
entitlements with respect to any Shares subject to this Agreement unless and
until the Shares have been delivered to the Participant. On or after delivery of
the Shares, the Participant shall have, with respect to the Shares delivered,
all of the rights of a shareholder of the Company, including the right to vote
the Shares and the right to receive all dividends, if any, as may be declared on
the Shares from time to time.

 

4



--------------------------------------------------------------------------------

(b) Dividend Equivalents.

(i) Cash Dividends. As of each date on which the Company pays a cash dividend
with respect to its Shares, the Company shall credit to a bookkeeping account
(the “Cash Account”) for the Participant an amount equal to the cash dividend
that would have been payable with respect to the Shares corresponding to the
RSUs which are the subject of this Agreement as if those Shares had been issued
and outstanding as of the dividend payment date. The value of the Participant’s
Cash Account shall vest, and be distributable to the Participant, at the same
time as the RSUs vest and the Shares corresponding to the RSUs are distributed
to the Participant

(c) Stock Dividends. As of each date on which the Company pays a stock dividend
with respect to its Shares, the Shares corresponding to the Restricted Stock
Units shall be increased by the stock dividend that would have been payable with
respect to the Shares that correspond to the Restricted Stock Units, and shall
be subject to the same vesting requirements as the Restricted Stock Units, to
which they relate, and to the extent vested, shall be distributed at the same
time as Shares corresponding to vested Restricted Stock Units are distributed

7. No Assignment of RSUs. The Participant may not, directly or indirectly, sell,
pledge or otherwise transfer any Restricted Stock Units or any rights with
respect to the Cash Account.

8. Registration Statement. The Participant acknowledges and agrees that the
Company has filed a Registration Statement on Form S-8 (the “Registration
Statement”) under the Securities Act of 1933 (the “1933 Act”) to register the
Shares under the 1933 Act. The Participant acknowledges receipt of the
Prospectus prepared by the Company in connection with the Registration
Statement. Prior to conversion of the RSUs into Shares, or exercise of any
substituted option, the Participant shall execute and deliver to the Company
such representations in writing as may be requested by the Company in order for
it to comply with the applicable requirements of federal and state securities
law.

9. Taxes; Potential Forfeiture.

(a) Payment of Taxes. On or prior to the date on which any Shares corresponding
to any vested Restricted Stock Units are delivered or the Participant’s vested
Cash Account is paid, the Participant shall remit to the Company an amount
sufficient to satisfy any applicable federal, state, local and foreign
withholding or other applicable taxes. No Shares corresponding to any Restricted
Stock Units which have vested, or any cash attributable to the Participant’s
Cash Account, shall be delivered or paid to the Participant until the foregoing
obligation has been satisfied.

(b) Alternative Payment Methods and Company Rights. The Company may, at its
option, permit the Participant to satisfy his or her obligations under this
Section 9, by tendering to the Company a portion of the Shares that otherwise
would be delivered to the Participant pursuant to the Restricted Stock Unit. In
the event that the Participant fails to satisfy his or her obligations under
this Section 9, the Participant

 

5



--------------------------------------------------------------------------------

agrees that the Company shall have the right to satisfy such obligations on the
Participant’s behalf by taking any one or more of the following actions (such
actions to be in addition to any other remedies available to the Company):
(1) withholding payment of salary, bonuses or any other amounts payable to the
Participant (e.g., expense reimbursements) (2) selling all or a portion of the
Shares underlying the Restricted Stock Units in the open market, or
(3) withholding and cancelling all or a portion of the Shares corresponding to
the vested Restricted Stock Units. Any acquisition of Shares corresponding to
Restricted Stock Units by the Company as contemplated hereby is expressly
approved by the Committee as part of the approval of this Agreement.

(c) Forfeiture for Failure to Pay Taxes. If and to the extent that the
Participant fails to satisfy his or her obligations under this Section 9 and the
Company does not exercise its right to satisfy those obligations under the
preceding sentence with respect to any RSUs or any portion of the vested Cash
Account within 30 days after the date on which the Shares corresponding to the
vested RSU or vested Cash Account otherwise would be delivered pursuant to
Section 5(a), (b) or (c) hereof or within 30 days after the date on which the
vested Cash Account otherwise would be paid pursuant to Section 6(b) hereof, as
applicable, the Participant immediately shall forfeit any rights with respect to
the portion of the RSUs or vested Cash Account to which such failure relates.

10. No Effect on Employment. Except as otherwise provided in the Employment
Agreement, the Participant’s employment with the Company and any Subsidiary is
on an at-will basis only. Accordingly, subject to the terms of such Employment
Agreement, nothing in this Agreement or the Plan shall confer upon the
Participant any right to continue to be employed by the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Participant at any time for any lawful reason whatsoever or
for no reason, with or without cause and with or without notice. Such
reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company.

11. Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company or
any Subsidiary.

12. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

 

6



--------------------------------------------------------------------------------

14. Governing Law/Jurisdiction. The validity and effect of this Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Florida, without regard to any conflict-of-law rule or principle that
would give effect to the laws of another jurisdiction. Any dispute, controversy,
or question of interpretation arising under, out of, in connection with, or in
relation to this Agreement or any amendments hereof, or any breach or default
hereunder, shall be submitted to, and determined and settled by, litigation in
the state or federal courts in Miami-Dade County, Florida. Each of the parties
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Miami-Dade County, Florida. Each party hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any litigation in Miami-Dade
County, Florida.

15. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

16. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

18. Miscellaneous. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Participant expressly warrants that he or
she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. This
Agreement and the Plan can be amended or terminated by the Company to the extent
permitted under the Plan. Amendments hereto shall be effective only if set forth
in a written statement or contract, executed by a duly authorized member of the
Committee. The Participant shall at any time and from time to time after the
date of this Agreement, do, execute, acknowledge, and deliver, or will cause to
be done, executed, acknowledged and delivered, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform
Participant’s obligations hereunder.

19. Compliance with Section 409A.

(a) If and to the extent that the Committee believes that the Restricted Stock
Units or rights to the Cash Account may constitute a “nonqualified deferred

 

7



--------------------------------------------------------------------------------

compensation plan” under Section 409A of the Code, the terms and conditions set
forth in this Agreement (and/or the provisions of the Plan applicable thereto)
shall be interpreted in a manner consistent with the applicable requirements of
Section 409A of the Code, and the Committee, in its sole discretion and without
the consent of the Participant, may amend this Agreement (and the provisions of
the Plan applicable thereto) if and to the extent that the Committee determines
necessary or appropriate to comply with applicable requirements of Section 409A
of the Code.

(b) If and to the extent required to comply with Section 409A of the Code:

(i) Payments or delivery of Shares under this Agreement may not be made earlier
than (u) the Participant’s “separation from service”, (v) the date the
Participant becomes “disabled”, (w) the Participant’s death, (x) a “specified
time (or pursuant to a fixed schedule)” specified in this Agreement at the date
of the deferral of such compensation, or (y) a “change in the ownership or
effective control” of the corporation, or in the “ownership of a substantial
portion of the assets” of the corporation;

(ii) The time or schedule for any payment of the deferred compensation may not
be accelerated, except to the extent provided in applicable Treasury Regulations
or other applicable guidance issued by the Internal Revenue Service; and

(iii) If the Participant is a “specified employee”, a distribution on account of
a “separation from service” may not be made before the date which is six months
after the date of the Participant’s “separation from service” (or, if earlier,
the date of the Participant’s death).

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to this Agreement.

(c) Notwithstanding the foregoing, the Company does not make any representation
to the Participant that the RSUs awarded pursuant to this Agreement are exempt
from, or satisfy, the requirements of Section 409A of the Code, and the Company
shall have no liability or other obligation to indemnify or hold harmless the
Participant or any beneficiary for any tax, additional tax, interest or
penalties that the Participant or any beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof, or
any other action taken with respect thereto, that either is consented to by the
Participant or that the Company reasonably believes should not result in a
violation of Section 409A of the Code, is deemed to violate any of the
requirements of Section 409A of the Code.

 

8



--------------------------------------------------------------------------------

20. Unfunded Agreement. The rights of the Participant under this Agreement with
respect to the Company’s obligation to distribute Shares corresponding to vested
RSUs and the value of the Participant’s vested Cash Account, if any, shall be
unfunded and shall not be greater than the rights of an unsecured general
creditor of the Company.

21. Stock Retention Policy. The Participant understands that the Compensation
Committee of the Board of Directors of the Company (the “Committee”) has adopted
a policy that requires the Participant to retain ownership of half (50%) of the
Shares acquired by Participant hereunder (net of the number of Shares which
would need to be sold to satisfy any applicable taxes owed upon conversion), for
a period of five (5) years after issuance of such Shares (or until the
Participant’s employment with, and services for, the Company and its
Subsidiaries terminates, if earlier). The Participant agrees to comply with such
policy, and any modifications thereof that may be adopted by the Committee from
time to time.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

WORLD FUEL SERVICES CORPORATION

By:  

 

Name:   Title:  

PARTICIPANT Signature:  

 

Print Name:   Michael S. Clementi

 

9



--------------------------------------------------------------------------------

EXHIBIT C

STOCK-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

1. Grant of SSARs. World Fuel Services Corporation, a Florida corporation (the
“Company”) has awarded to Michael S. Clementi (the “Participant”), effective as
of                 ,          (the “Grant Date”), 50,000 SSARs (the “SSARs” or
“SSARs”) corresponding to the same number of shares (the “Shares”) of the
Company’s common stock, par value US$0.01 per share (the “Common Stock”). The
SSARs have been granted under the Company’s 2006 Omnibus Plan as it may be
amended from time to time (the “Plan”), which is incorporated herein for all
purposes, and pursuant to that certain Employment Agreement between the Company
and the Participant of even date herewith (the “Employment Agreement”), and the
grant of the SSARs shall be subject to the terms, provisions and restrictions
set forth in this Agreement and the Plan. The SSARs entitle the Participant to
receive shares of common stock of the Company, $0.01 par value per share (the
“Common Stock”), the aggregate Fair Market Value of which is equal to the
product of: (A) the number of SSARs granted pursuant to this Agreement and that
become vested pursuant to Section 3 hereof, multiplied by (B) the excess of
(i) the Fair Market Value of the Common Stock on the date or dates upon which
the Participant converts the vested SSARs to Common Stock, over (ii) the
Conversion Price. As a condition to entering into this Agreement, and as a
condition to the issuance of any shares of Common Stock (or any other securities
of the Company), the Participant agrees to be bound by all of the terms and
conditions set forth in this Agreement and in the Plan.

2. Definitions. Capitalized terms and phrases used in this Agreement shall have
the meaning set forth below. Capitalized terms used herein and not defined in
this Agreement, shall have the meaning set forth in the Plan.

(a) “Cause” means “Cause” as defined in Section 3.1(d) of the Employment
Agreement.

(b) “Conversion Price” means [    ] per SSAR, subject to adjustments as provided
in Section 4 hereof or pursuant to the Plan.

(c) “Disability” means “Disability” as defined in Section 3.1(b) of the
Employment Agreement.

(d) “Employment Term” means “Employment Term” as defined in Section 1 of the
Employment Agreement.

(e) “Good Reason” means “Good Reason” as defined in Section 3.3(c) of the
Employment Agreement.



--------------------------------------------------------------------------------

(f) “Restricted Period” means “Restricted Period” as defined in Section 4.1 of
the Employment Agreement.

(g) “Termination Date” means the date on which the Participant is no longer an
employee of the Company or any Subsidiary.

3. Vesting and Forfeiture of Shares.

(a) Subject to the provisions of this Section 3, 50% of the SSARs shall become
vested on the third anniversary of the Grant Date and the remaining 50% of the
SSARs shall become vested on the fifth anniversary of the Grant Date (each date
on which vesting is to occur being a “Vesting Date”), provided that the
Participant’s employment with the Company continues through and until the
applicable Vesting Date. Except as otherwise provided in this Section 3, there
shall be no proportionate or partial vesting of the SSARs prior to the
applicable Vesting Date. Termination of employment with the Company to accept
immediate re-employment with a Subsidiary, or vice-versa, or termination of
employment with a Subsidiary to accept immediate re-employment with a different
Subsidiary, shall not be deemed termination of employment for purposes of this
Section 3.

(b) The vesting of the SSARs shall be accelerated if and to the extent provided
in this Section 3(b):

(i) The SSARs shall immediately vest upon the occurrence of a Change in Control
of the Company while the Participant is then employed by the Company or any
Subsidiary. Notwithstanding the foregoing, if in the event of a Change of
Control the successor company assumes or substitutes for the SSARs as of the
date of the Change of Control, then the vesting of the SSARs that are assumed or
substituted for shall not be so accelerated as a result of such Change of
Control. For this purpose, the SSARs shall be considered assumed or substituted
for only if (1) the SSARs that are assumed or substituted for vest at the times
that the SSARs would have vested pursuant to this Agreement, and (2) following
the Change of Control, the assumed or substituted award confers the right to
receive, for each SSAR, immediately prior to the Change of Control, the
consideration (whether stock, cash or other securities or property) received in
the transaction constituting a Change of Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares); provided, however, that if
such consideration received in the transaction constituting a Change of Control
is not solely common stock of the successor company or its parent or subsidiary,
the Compensation Committee of the Board of Directors of the Company (the
“Committee”) may, with the consent of the successor company or its parent or
subsidiary, provide that the consideration to be received upon the vesting and
exercise of any SSARs will be solely common stock of the successor company or
its parent or subsidiary equal to the Fair Market Value of the SSAR, as
determined by the Committee. Notwithstanding the preceding sentence, in the
event of termination of the Participant’s employment by the successor company or
its affiliates without Cause or by the Participant for Good Reason within 24
months following such

 

2



--------------------------------------------------------------------------------

Change in Control, the portion of the assumed or substituted award that had not
vested as of the date of the Change in Control and that did not otherwise become
vested after the Change in Control shall become vested as of the last day of the
Restricted Period, provided, however, that such vesting shall be conditioned
upon Participant’s compliance with Sections 4 and 6 of the Employment Agreement
throughout the Restricted Period.

(ii) In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to a Vesting Date due to the Participant’s
death, the Participant shall immediately vest in any SSARs that would have
vested within 1 year after the Termination Date, and the balance of the SSARs
shall be immediately forfeited.

(iii) In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to a Vesting Date by the Company and its
Subsidiaries by reason of the Participant’s Disability, the Participant shall
vest on the last day of the Restricted Period in the then unvested SSARs that
would have vested on or before the first anniversary of the Termination Date
(the “First Anniversary”) if the Participant had continued to be employed by the
Company through and including the First Anniversary; provided, however, that
such vesting shall be conditioned upon Participant’s compliance with Sections 4
and 6 of the Employment Agreement throughout the Restricted Period. Unvested
SSARs that would not vest on or before the First Anniversary shall be
immediately forfeited upon the Termination Date.

(iv) In the event that the Participant’s employment with the Company and its
Subsidiaries is terminated prior to the Vesting Date by the Company without
Cause or the Employment Term expires and the Participant’s employment terminates
on the expiration date of the Employment Agreement, then, the Participant shall
vest on the last day of the Restricted Period in the portion, if any, of the
SSARs that has not previously vested; provided, however, that such vesting shall
be conditioned upon Participant’s compliance with his obligations under Sections
4 and 6 of the Employment Agreement throughout the Restricted Period.

(v) Nothing in this Section 3 or this Agreement shall be deemed to limit or
modify the non-competition, confidentiality or non-solicitation restrictions
that the Participant is already subject to, which restrictions shall continue to
be separately enforceable in accordance with their terms.

(c) Except as otherwise provided in Section 3(b) hereof, in the event that the
Participant’s employment with the Company and its Subsidiaries is terminated
prior to the applicable Vesting Date, the Participant shall immediately forfeit
all of the SSARs that were not vested on or before the Termination Date.

4. Adjustment. The number of SSARs and/or the Conversion Price are subject to
adjustment by the Committee in the event of any increase or decrease in the
number of issued shares of Common Stock resulting from a subdivision or
consolidation of the Common Stock or the payment of a stock dividend on Common
Stock, or any other increase or decrease in the number of shares of Common Stock
effected without receipt or payment of consideration by the Company.

 

3



--------------------------------------------------------------------------------

5. Substitution of SSARs. The Committee shall have the authority to substitute,
without receiving the Participant’s permission, options to purchase Common Stock
for the SSARs in the event that the Committee determines, in its sole
discretion, that such substitution is necessary or desirable based on legal
and/or accounting requirements applicable to the Company or the Participant;
provided, that (i) the vesting and expiration terms of any such substituted
option shall be the same as set forth in this Agreement, (ii) the exercise price
of any such substituted option shall be equal to the Conversion Price, and
(iii) the exercisability and transferability of any such substituted option
shall be consistent with the Plan and this Agreement and in compliance with
applicable law; and provided further, that the Committee also shall have the
ability to revert, without receiving the Participant’s permission, any unvested
substituted options to purchase Common Stock back to equivalent SSARs, in the
event that the Committee determines, in its sole discretion, that such reversion
is necessary or desirable based on legal and/or accounting requirements
applicable to the Company or the Participant.

6. Termination of SSARs. Any SSARs that have not previously been exercised or
forfeited shall terminate on the date that is 30 days after the fifth
anniversary of the Grant Date (the “Expiration Date”).

7. Persons Eligible to Convert SSARs. The SSARs shall be convertible into Common
Stock during the Participant’s lifetime by the Participant or upon the death of
the Participant by a transferee to whom the SSAR or the right to convert the
SSAR into Common Stock has been transferred pursuant to Section 8 below.

8. Death of Participant. The Participant may designate, by written notice to the
Company’s Secretary, a beneficiary or beneficiaries to whom any vested but
unconverted portion of the SSARs shall be transferred upon the death of the
Participant. In the absence of such designation, such vested but unconverted
portion will be transferred to the Participant’s estate. No such transfer of the
SSARs, or the right to convert the SSARs or any portion thereof into Common
Stock, shall be effective to bind the Company unless the Committee shall have
been furnished with written notice thereof and with a copy of the will and/or
such evidence as the Committee deems necessary to establish the validity of such
transfer or right to convert, and an agreement by the transferee, administrator,
or executor (as applicable) to comply with all the terms of this Agreement that
are or would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with this grant.

9. Conversion of SSARs. Subject to Section 14 hereof, the vested SSARs may be
converted into Common Stock, in whole or in part, by the person then entitled to
do so as to any vested portion by giving written notice of conversion to the
attention of the Company’s Secretary and specifying the number of full Shares
with respect to which the SSARs are being converted. No partial conversion of
the vested SSARs may be for less than ten (10) Shares or multiples thereof. No
fractional shares of Common Stock shall be issued by the Company in connection
with the conversion of the vested SSARs.

 

4



--------------------------------------------------------------------------------

In lieu of issuing fractional shares, the Company shall pay the Participant cash
in an amount equal to the Fair Market Value of any fractional shares that the
Participant may be entitled to receive upon the conversion hereof.

10. Maximum Term of SSARs. Notwithstanding any other provision of this
Agreement, the SSARs are not convertible into Common Stock after the Expiration
Date.

11. No Rights of Stockholder. Neither the Participant (nor any beneficiary or
transferee) shall be or have any of the rights or privileges of a stockholder of
the Company in respect of any of the shares of Common Stock issuable upon the
conversion of the SSARs, unless and until the shares of Common Stock are
delivered to the Participant. Except as expressly provided in Section 4 above or
in the Plan, no adjustment to the SSARs shall be made for dividends or other
rights for which the record date occurs prior to the date the certificates
representing such shares of Common Stock are delivered.

12. No Assignment of SSARs. Except as provided in Section 8 above, the SSARs may
not be transferred, directly or indirectly.

13. Registration Statement. The Participant acknowledges and agrees that the
Company has filed a Registration Statement on Form S-8 (the “Registration
Statement”) under the Securities Act of 1933 (the “1933 Act”) to register the
Shares under the 1933 Act. The Participant acknowledges receipt of the
Prospectus prepared by the Company in connection with the Registration
Statement. Prior to conversion of the SSARs into Shares, or exercise of any
substituted option, the Participant shall execute and deliver to the Company
such representations in writing as may be requested by the Company in order for
it to comply with the applicable requirements of federal and state securities
law.

14. Taxes; Exercise Price. Prior to converting any vested SSARs or exercising
any vested substituted options, the Participant shall pay to the Company an
amount determined by the Company to be sufficient to satisfy any applicable
federal, state, local and foreign withholding or other taxes (“Withholding Tax”)
and, in the case of substituted options, the applicable exercise price. The
Company may, at its option, permit the Participant or other person converting
the vested SSARs or exercising the vested options to satisfy his or her
obligations by surrendering to the Company a portion of the shares of Common
Stock that the Participant or such person would otherwise be entitled to receive
upon such conversion or exercise. Any acquisition of shares of Common Stock by
the Company as contemplated hereby is expressly approved by the Committee as
part of the approval of the SSARs. Until such time as the Participant has
satisfied the requirements of this Section 14, the Company shall have no
obligation to effect a conversion of SSARs or exercise of substituted options
hereunder.

15. No Effect on Employment. Except as otherwise provided in the Participant’s
Employment Agreement, the Participant’s employment with the Company and any
Subsidiary is on an at-will basis only. Accordingly, subject to the terms of
such Employment Agreement, nothing in this Agreement or the Plan shall confer
upon the Participant any right to continue to be employed by the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary,

 

5



--------------------------------------------------------------------------------

which are hereby expressly reserved, to terminate the employment of the
Participant at any time for any lawful reason whatsoever or for no reason, with
or without cause and with or without notice. Such reservation of rights can be
modified only in an express written contract executed by a duly authorized
officer of the Company.

16. Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other Participant welfare plan or program of the Company
or any Subsidiary.

17. Binding Agreement. Subject to the limitation on the transferability of the
SSARs contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

18. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

19. Governing Law/Jurisdiction. The validity and effect of this Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Florida, without regard to any conflict-of-law rule or principle that
would give effect to the laws of another jurisdiction. Any dispute, controversy,
or question of interpretation arising under, out of, in connection with, or in
relation to this Agreement or any amendments hereof, or any breach or default
hereunder, shall be submitted to, and determined and settled by, litigation in
the state or federal courts in Miami-Dade County, Florida. Each of the parties
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in Miami-Dade County, Florida. Each party hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any litigation in Miami-Dade
County, Florida.

20. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

21. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

22. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

23. Miscellaneous. This Agreement and the Plan constitute the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
This Agreement and the Plan can be amended or terminated by the Company to the
extent permitted under the Plan. Amendments hereto shall be effective only if
set forth in a written statement or contract, executed by a duly authorized
member of the Committee. The Participant shall at any time and from time to time
after the date of this Agreement, do, execute, acknowledge, and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform the
Participant’s obligations hereunder.

24. Compliance with Section 409A.

(a) It is intended that the SSARs awarded pursuant to this Agreement be exempt
from Section 409A of the Code (“Section 409A”) because it is believed that
(i) compensation payable under each SSAR cannot be greater than the excess of
the Fair Market Value of a Share (disregarding lapse restrictions as defined in
Section 1.83-3(i) of the Treasury Regulations) on the date the SSAR is exercised
over the Conversion Price, with respect to a number of Shares fixed on the Grant
Date; (ii) the Conversion Price may never be less than the Fair Market Value
(disregarding lapse restrictions as defined in Section 1.83-3(i) of the Treasury
Regulations) of a Share on the Grant Date; and (iii) the SSAR does not include
any feature for the deferral of compensation other than the deferral of
recognition of income until the exercise of the SSAR. The provisions of this
Agreement shall be interpreted in a manner consistent with this intention, and
the provisions of this Agreement may not be amended, adjusted, assumed or
substituted for, converted or otherwise modified without the Participant’s prior
written consent if and to the extent that the Company believes or reasonably
should believe that such amendment, adjustment, assumption or substitution,
conversion or modification would cause the award to violate the requirements of
Section 409A. In the event that either the Company or the Participant believes,
at any time, that any benefit or right under this Agreement is subject to
Section 409A, and does not comply with the requirements of Section 409A, it
shall promptly advise the other and the Company and the Participant shall
negotiate reasonably and in good faith to amend the terms of such benefits and
rights, if such an amendment may be made in a commercially reasonable manner,
such that they comply with Section 409A with the most limited possible economic
affect on the Participant and on the Company.

(b) Notwithstanding the foregoing, the Company does not make any representation
to the Participant that the SSARs awarded pursuant to this Agreement are exempt
from, or satisfy, the requirements of Section 409A, and the Company shall have
no liability or other obligation to indemnify or hold harmless the Participant
or any Beneficiary for any tax, additional tax, interest or penalties that the
Participant or any Beneficiary may incur in the event that any provision of this
Agreement, or any

 

7



--------------------------------------------------------------------------------

amendment or modification thereof, or any other action taken with respect
thereto, that either is consented to by the Participant or that the Company
reasonably believes should not result in a violation of Section 409A, is deemed
to violate any of the requirements of Section 409A.

25. Stock Retention Policy. The Participant understands that the Committee has
adopted a policy that requires the Participant to retain ownership of half
(50%) of the Shares acquired by Participant hereunder (net of the number of
Shares which would need to be sold to satisfy any applicable taxes owed upon
conversion), for a period of five (5) years after issuance of such Shares (or
until the Participant’s employment with, and services for, the Company and its
Subsidiaries terminates, if earlier). The Participant agrees to comply with such
policy, and any modifications thereof that may be adopted by the Committee from
time to time.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

WORLD FUEL SERVICES CORPORATION By:  

 

Name:   Title:   PARTICIPANT Signature:  

 

Print Name:   Michael S. Clementi

 

8



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF RELEASE

GENERAL RELEASE OF CLAIMS

1.                                          (“Executive”), for himself and his
family, heirs, executors, administrators, legal representatives and their
respective successors and assigns, in exchange for the consideration received
pursuant to Sections [3.2] [ 3.3] (other than the Accrued Obligations) of the
Employment Agreement to which this release is attached as Exhibit D (the
“Employment Agreement”), does hereby release and forever discharge
                                         (the “Company”), its subsidiaries,
affiliated companies, successors and assigns, and its current or former
directors, officers, employees, shareholders or agents in such capacities
(collectively with the Company, the “Released Parties”) from any and all
actions, causes of action, suits, controversies, claims and demands whatsoever,
for or by reason of any matter, cause or thing whatsoever, whether known or
unknown including, but not limited to, all claims under any applicable laws
arising under or in connection with Executive’s employment or termination
thereof, whether for tort, breach of express or implied employment contract,
wrongful discharge, intentional infliction of emotional distress, or defamation
or injuries incurred on the job or incurred as a result of loss of employment.
Executive acknowledges that the Company encouraged him to consult with an
attorney of his choosing, and through this General Release of Claims encourages
him to consult with his attorney with respect to possible claims under the Age
Discrimination in Employment Act (“ADEA”) and that he understands that the ADEA
is a Federal statute that, among other things, prohibits discrimination on the
basis of age in employment and employee benefits and benefit plans. Without
limiting the generality of the release provided above, Executive expressly
waives any and all claims under ADEA that he may have as of the date hereof.
Executive further understands that by signing this General Release of Claims he
is in fact waiving, releasing and forever giving up any claim under the ADEA as
well as all other laws within the scope of this paragraph 1 that may have
existed on or prior to the date hereof. Notwithstanding anything in this
paragraph 1 to the contrary, this General Release of Claims shall not apply to
(i) any actions to enforce rights arising under, or any claim for benefits which
may be due Executive pursuant to, Section [3.2] [3.3] of the Employment
Agreement, (ii) any rights or claims that may arise as a result of events
occurring after the date this General Release of Claims is executed, (iii) any
indemnification rights Executive may have as a former officer or director of the
Company or its subsidiaries or affiliated companies, (iv) any claims for
benefits under any directors’ and officers’ liability policy maintained by the
Company or its subsidiaries or affiliated companies in accordance with the terms
of such policy, and (v) any rights as a holder of equity securities of the
Company.

2. Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints



--------------------------------------------------------------------------------

or proceedings with any governmental agency, or against the Released Parties
with respect to any of the matters released by Executive pursuant to paragraph 1
hereof (a “Proceeding”); provided, however, Executive shall not have
relinquished his right to commence a Proceeding to challenge whether Executive
knowingly and voluntarily waived his rights under ADEA.

3. Executive hereby acknowledges that the Company has informed him that he has
up to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier. Executive also understands that he shall have
seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

4. Executive acknowledges that this General Release of Claims will be governed
by and construed and enforced in accordance with the internal laws of the State
of Delaware applicable to contracts made and to be performed entirely within
such State.

5. Executive acknowledges that he has read this General Release of Claims, that
he has been advised that he should consult with an attorney before he executes
this general release of claims, and that he understands all of its terms and
executes it voluntarily and with full knowledge of its significance and the
consequences thereof.

6. This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

 

                    , 20    

 

2